Citation Nr: 1709854	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than July 20, 2011, for the grant of service connection for the residuals of prostate cancer.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of prostate cancer (excluding any time period covered by service connection).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and JF



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November and December 2011 rating decisions of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  In those decisions, the RO denied a claim for compensation under 38 U.S.C.A. § 1151, and a claim for an effective date earlier than July 20, 2011.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

An October 2015 Board decision denied entitlement to an effective date prior to July 20, 2011, for the grant of service connection for residuals of prostate cancer and the claim for compensation under 38 U.S.C.A. § 1151 for residuals of prostate cancer.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims (Court), and in an August 2016 order the Court granted a Joint Motion for Remand (JMR) vacating the October 2015 Board decision.  Thereafter, the Board remanded the Case to the AOJ in November 2016.

The November 2016 Board Remand instructed the RO to obtain a new VA examination.  The examiner was instructed to set forth all diagnoses pertaining to the Veteran's prostate and to address whether the Veteran had any additional disabilities as a result of his VA prostate cancer treatment.  The examiner was also instructed to provide a listing of the dates and PSA results found in the Veteran's file from January 1998 to the present, what such tests indicated, and whether a "jump" or increase in the test results indicated that further prostate testing was necessary.  The examiner was additionally asked to provide several medical opinions.  The Board notes that the requested VA examination was conducted in December 2016 and has been associated with the claims file.  The Board has reviewed the VA examination report and finds that it is adequate to adjudicate the claims on appeal.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran was diagnosed with prostate cancer in October 2009 and his claim for benefits was received by VA on July 20, 2011.

2. Prior to July 20, 2011, the evidence shows that treatment by VA clinicians included a lack of notification and counseling following an April 2009 elevated PSA testing level; there is no competent evidence that the April 2009 lack of notification and counseling conferred additional disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 20, 2011, for an award of VA service connection for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(d) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400(b) (2016).

2. Prior to July 20, 2011, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in August and October 2011 correspondences.  The notices included information concerning evidence needed to show compensation under 38 U.S.C.A. § 1151, and establishing an effective date in the event of a successful claim.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  The Veteran underwent a VA examination in January 2015.  In a November 2016 JMR, the January 2015 VA examination was found inadequate.  In November 2016, the Board remanded this case in order to obtain a new VA examination which was conducted in December 2016.  The Board has reviewed the December 2016 VA examination and finds that it is adequate to adjudicate the claims on appeal.

Additionally, all relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5100(b)(3) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98.

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014); see also 38 C.F.R. § 3.1 (p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

For presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, the effective date is the date entitlement arose if the claim is received within one year after separation from active duty; otherwise it is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016) (emphasis added).  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within one year after separation from active duty.  Id.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (f) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service, including, among others, prostate cancer.  38 C.F.R. § 3.309(e) (2016).

The Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  Therefore, the remaining question is when the Veteran was first diagnosed with prostate cancer.

An April 2009 VA medical record shows that the Veteran denied new urinary ejaculatory or coital problems when his genitourinary system was evaluated.  A VA nurse practitioner (NP) noted a past prostate specific antigen (PSA) level of 3.43.  An April 2009 PSA test revealed a level of 4.69.  Private medical records from Kaiser Permanente (KP) show PSA testing levels from August 2009 and October 2009 of 6.46 and 7.14 respectively.  Another October PSA test result revealed a level of 6.12.  

An October 2009 VA urology consultation noted that the Veteran had rising PSA levels, with a most recent level of 6.12.  The medical record additionally noted that the Veteran had been followed-up at KP due to elevated PSA levels and an abnormal digital rectal examination (DRE).  The Veteran was noted to have been scheduled for a biopsy later that week.  The physician incorrectly noted that the Veteran did not have exposure to Agent Orange.

In a letter dated September 2009, the Veteran wrote to the VAMC director stating that the VA NP did not inform him of his rising PSA levels and that his prostate had not been checked as it should have been.  As a result, the Veteran stated that he was facing a prostate biopsy at KP in a couple weeks (the Veteran's claims file shows that the RO did not receive a copy of this correspondence until August 2011).

Thereafter, the Veteran was referred to urology and was diagnosed with locally advanced prostate cancer in October 2009.  In November 2009, he underwent radical prostatectomy.  Private KP medical records prior to the radical prostatectomy show the Veteran had pre-existing moderate to severe erectile dysfunction (ED) and that he was advised of nerve sparing versus wide excision approaches to the surgery.  The Veteran agreed to the wise excision approach and demonstrated that he understood other issues associated with the procedure.  The Veteran further underwent a VA consultation in November 2009 in which treatment options for prostate cancer and the risks and benefits of each were discussed.  Discussion of surgical options included open radical retropubic prostatectomy, laparoscopic prostatectomy, and robotic-assisted laparoscopic radical prostatectomy.  The Veteran was further consulted of the risks of impotence, incontinence, deep vein thrombosis. PE, nerve injury, lymphocele, lymphedema, infection, rectal injury requiring colostomy, positive surgical margin rate with need for secondary, as well as other risks related to major surgery.

A June 21, 2011 VA medical record noted urinary incontinence (UI) since the November 2009 radical prostatectomy.

On July 20, 2011, the Veteran contacted the VA and requested to file a service connection claim for a prostate condition.  In a July 22, 2011 letter, the Veteran requested compensation for prostate cancer with an effective date "retroactive to 2007."  The Veteran further asserted that had his rising PSA levels been properly handled by the VAMC, he may not have had advanced cancer, ED or UI.  

The Veteran's claim for service connection was granted in a November 2011 rating decision that assigned a 100 percent disability rating effective July 20, 2011.

As noted above, the Veteran originally filed a claim for service connection in a July 20, 2011 communication.  Based on the evidence of record, the Board finds that the date entitlement to service connection arose is the date of the claim; July 20, 2011.  This finding is based on the fact that the Veteran did not file his claim within one year after separation from active duty; thus, the date entitlement arose is not applicable.  38 C.F.R. § 3.400(b)(2)(i), (ii) (2016).  

Additionally, pursuant to 38 C.F.R. § 3.114(a), where compensation is awarded pursuant to a liberalizing law, the effective date of an award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Accordingly, a claimant may be eligible for a retroactive payment, but only if the evidence shows that the claimant met all the eligibility criteria for the liberalized benefit on the effective date of the liberalizing law, and that such eligibility existed continuously from that date to the date of the claim.  Id.  Pursuant to 38 C.F.R. § 3.114(a)(3), if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.

In this case, the award of service connection for residuals of prostate cancer is based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  38 C.F.R. § 3.307(a)(6) (2016).  Prostate cancer was added to the list of diseases for which presumptive service connection is applied effective November 7, 1996.  See 61 Fed.Reg. 57,586 (1996).  The Veteran submitted his claim for service connection in July 2011.  Thus, pursuant to 38 C.F.R. § 3.114(a)(3), the Veteran is potentially entitled to an effective date as early as July 2010.  However, the evidence of record does not show that the Veteran met all the eligibility criteria for entitlement to service connection on the date of the liberalizing law.  That is, there is no evidence that the Veteran had prostate cancer on November 7, 1996, or at any time until 2009.  As such, entitlement to an earlier effective date may not be established under 38 C.F.R. § 3.114(a)(3).

Accordingly, the Board finds that entitlement to an earlier effective date for residuals of prostate cancer is not warranted.  The claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Compensation Under 38 U.S.C.A. § 1151

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.358, 3.361 (2016).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1) (West 2014); 38 C.F.R. § 3.361 (2016). 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) (2016). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2016).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2016).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2016). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2016). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2016).

Due to the timeline set forth by the above adjudication of the earlier effective date claim, the Veteran is only able to receive benefits related to his prostate cancer residuals prior to July 20, 2011, under 38 U.S.C.A. § 1151.  Compensation or dependence and indemnity compensation (DIC) are payable under 38 U.S.C.A. § 1151 "as if" the additional disability or death were service-connected.  The only time the term "service-connected" is used in the context of a § 1151 case is while explaining the provision of law that states that compensation shall be awarded "in the same manner" as if such disability, aggravation, or death were service-connected.  Anderson v. Principi, 18 Vet.App. 371, 376 (2004) (a claim under § 1151 is not a claim for service connection: the disability is not to be treated generally as if it were service-connected).  Compensation awarded under § 1151 reflects a disability rating and effective date, just like a service-connected disability.  Service connection is considered the greater benefit over § 1151 compensation because a veteran receiving compensation under § 1151 is not entitled to all ancillary benefits that are payable to veterans with service-connected disabilities.

1. Factual Background

The Veteran asserts he is entitled to compensation under 38 U.S.C.A. § 1151 based on an act of omission.  Specifically, the Veteran asserts that the VA failed to properly alert him to his increased PSA levels, or to provide further prostate screening despite his increased PSA levels.  As a result, the Veteran asserts that his prostate cancer could have been detected earlier resulting in a better prognosis.  As such, the Veteran contends that he should receive compensation back to 2007 when his increased PSA levels were not addressed.  Additionally, the Veteran contends that if his PSA levels were properly handled, he may not have needed surgery and would not have developed ED or UI.

Initially, the Board notes that the Veteran has submitted a chart of his PSA testing levels from 1998 to 2009.  The graph shows rising PSA levels below 4.0, with PSA levels above 4.0 beginning around the middle of 2009.

An April 2009 VA medical record shows a NP noted a past PSA level of 3.43 (August 2008).  An April 2009 test revealed a PSA level of 4.69.  Private medical records from KP show PSA testing results from August 2009 and October 2009 with levels of 6.46 and 7.14 respectively.  Another October PSA test result revealed a level of 6.12.  

In a letter dated September 2009, the Veteran wrote to the VAMC director stating that KP first informed him of his elevated PSA levels.  He complained that the VA NP did not inform him of his rising PSA levels or that his prostate had been checked as it should have been.  As a result, the Veteran stated that he was facing a prostate biopsy at KP in a couple weeks.  In an October 2009 letter, the VAMC director apologized for the lack of communication regarding his PSA levels and the anguish it caused him.  The director further stated that she alerted the treating NP of his concerns and assured the Veteran that "proper steps have been taken to ensure open communication."

An October 2009 VA urology consultation noted that the Veteran had rising PSA values, with a most recent value of 6.12.  The medical record additionally noted that the Veteran had been followed-up at KP for elevated PSA levels and abnormal DRE, and that he was already scheduled for a biopsy later that week.  Thereafter, the Veteran was diagnosed with locally advanced prostate cancer in October 2009.  

A November 2009 KP laboratory note explaining normal PSA levels based on age shows that values for men aged 65, the age of the Veteran at the time of his diagnosis, should have been less than or equal to 4.5.  It also stated that determinations of whether age-related PSA levels are normal are valid only if a patient had never been treated for prostate cancer and was not on any medication that would change the PSA level.  Clinical correlation was strongly recommended.  

A November 2009 VA medical record noted that the Veteran was asked to be seen by a different VA provider and that he had previously been seen by a NP.  The Veteran and his wife expressed being upset with his recent diagnosis of prostate cancer and thought the VA did not manage his care faster or sooner.  Another November 2009 VA medical record noted that ED was first recorded in April 2004.

In November 2009, the Veteran underwent radical prostatectomy.  Private medical records from KP prior to the radical prostatectomy show the Veteran had a pre-existing moderate to severe ED and that he was advised of nerve sparing versus wide excision approaches to the surgery.  The Veteran agreed to the wide excision approach and demonstrated that he understood other issues associated with the procedure.  The Veteran further underwent a VA consultation in November 2009 in which treatment options for prostate cancer and the risks and benefits of each were discussed, including surgical options.  The Veteran was further consulted of the risks of impotence, incontinence, deep vein thrombosis, PE, nerve injury, lymphocele, lymphedema, infection, rectal injury requiring colostomy, positive surgical margin rates with need for secondary, as well as other risks related to major surgery.

In an August 2011 medical record, Dr. RZG (the Veteran's KP treating physician) noted that the Veteran came in mainly to discuss his prognosis and to report that he had been exposed to Agent Orange and that his prostate cancer screening was done at the VAMC.  While the record shows that all questions were answered, the record does not reflect any problems with prior VAMC treatment.  

In a December 2011 statement, the Veteran asserted that he was examined at the VAMC in July 2007 and given PSA blood tests several times afterward showing increasing PSA levels.  Despite his increasing PSA levels, the Veteran stated that his NP did not advise him that his PSA levels were increasing, and did not perform a rectal examination.  Further, the Veteran stated that it was not until KP noted his elevated PSA levels and performed a rectal examination and biopsy that his prostate cancer was detected.

In a February 2012 letter, Dr. RZG stated that that the Veteran was treated with radical prostatectomy and radiation, and that he still had detectable PSA levels.  The letter noted the Veteran's reports of exposure to Agent Orange and his inadequate prostate cancer screening at the VAMC prior to joining KP.  Dr. RZG further stated that "[w]hile early screening for prostate cancer at a younger age may have benefited him and improved his prognosis; I don't have access to his old medical records prior to verify his Agent Orange exposure status and/or the evaluation done for prostate cancer screening at the [VAMC]."

In a February 2012 filing, the Veteran cited to an American Cancer Society booklet noting that men at "high risk" of developing prostate cancer should be given PSA and DRE tests yearly between the ages of 45 and 50.  The Veteran stated that his exposure to herbicides placed him in the high risk category.  The Veteran further cited to a National Cancer Institute fact sheet noting that men age 50 and older should be given PSA and DRE tests.  Lastly, the Veteran asserted that other Veterans who were given PSA, DRE and biopsy testing early needed only radiation treatments to "kill" their cancer cells.  An August 2012 informal hearing presentation asserted that the VAMC was negligent in exercising proper care when monitoring PSA levels and also referenced an internet article highlighting a statement that men whose PSA levels rose rapidly during the year before diagnosis of prostate cancer have a higher risk of mortality from prostate cancer despite undergoing radical prostatectomy. 

During a September 2012 Travel Board hearing, the Veteran's representative asserted that PSA levels began to rise in 2004, and consistently rose between 2007 and 2008.  The representative further asserted that PSA levels were significantly higher in 2009 when the Veteran was diagnosed with advanced cancer.  The Veteran asserted that the VAMC should have informed him about his rising PSA levels which could have led to an earlier diagnosis for his prostate cancer.  Based on the VAMC's asserted negligence, the Veteran stated that the effective date should be between 1997 and 2009, the date of the injury.

The Veteran underwent a VA examination in February 2015 and a negative medical opinion was provided as to the issues of VAMC treatment and secondary service connection conditions of ED and IU.  The examiner noted prostate cancer residuals of ED and IU.  As noted above, this examination report was found inadequate to adjudicate the issues on appeal and the case was remanded to the RO to obtain a new VA examination pursuant to a November 2016 Board Remand.  

The November 2016 Board Remand instructed the VA examiner to set forth all diagnoses pertaining to the Veteran's prostate and to address whether the Veteran had any additional disabilities as a result of his VA prostate cancer treatment.  The examiner was also instructed to provide a listing of the dates of the PSA levels found in the Veteran's file from January 1998 to the present, what such tests indicated, and whether a "jump" or increase in the test results indicated that further prostate testing was necessary.  The examiner was additionally asked to provide several medical opinions.  First, with regard PSA test results, the examiner was asked to opine whether it could be determined when the appellant actually developed prostate cancer.  Second, the examiner was instructed to opine whether the VA NP had the necessary qualifications and training to properly and completely treat the Veteran, or whether the Veteran should have been examined and treated by a medical doctor.  Third, the examiner was instructed to opine whether the lack of additional testing due to elevated PSA levels was standard practice in the treatment and care of prostate disabilities, or whether the lack of further testing hindered the discovery of the prostate cancer.  Fourth, the examiner was asked to opine what the normal or standard practice of examination/treatment would be with respect to treatment when a patient presented with elevated PSA levels.  If additional disability was found to have resulted from VA's lack of care and the subsequent private radical surgery provided by KP, the examiner was asked to opine whether it was more likely, at least as likely, or less likely, that the additional disability was due to the carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the VAMC in furnishing treatment and whether the VAMC failed to exercise the degree of care that would be expected of a reasonable health care provider.  Lastly, if there was additional disability, the examiner was asked to opine whether it was caused by an event that was not reasonably foreseeable.   

A VA examination was obtained in December 2016.  The Veteran was diagnosed with active carcinoma of the prostate and UI.  The Veteran was additionally diagnosed with ED.  The examiner opined that it was less likely than not that the Veteran had an additional disability as a result of his VA prostate cancer treatment and noted that the Veteran's ED predated his prostate cancer treatment.  With regard to the Veteran's UI, the examiner found that the condition was a well-recognized complication of radical prostatectomy and radiation therapy, and the risk or UI after prostate surgery was disclosed as part of the surgical consent process.





The examiner provided the following list of PSA results: 

1997 (Age 52)
1.3
May 2004 (Age 59)
2.1
July 2007 (Age 62)
3.5
August 2008
3.43
April 2009
4.69
August 2009 (KP)
6.46
October 2009 (KP)
7.14
October 2009 (Referred to urology)
6.12
June 2011
0.33
October 2012
0.94
July 2013
0.02
September 2014
0.31
May 2014
1.65

The examiner additionally noted the following current recommendations for screening with PSA for prostate cancer:

1. For men who consent to PSA screening, begin screening at age 50 in average risk men.
2. Perform PSA screening at intervals of every 2-4 years without DRE.
3. Men with a PSA level of 4-7 should undergo PSA testing several weeks later - men with a PSA greater than 4 on repeat screening should be referred for biopsy.
4. PSA velocity should not be considered in a decision to refer for biopsy.

PSA Velocity: rate of change of PSA greater than 0.75ng/mL per year was felt to be more predictive of prostate cancer risk but this was based upon review of only 18 cases with prostate cancer.  The European Randomized Study of Screening for Prostate Cancer (ERSPC), the Prostate Cancer Prevention Trial, and a systematic review of PSA velocity found that PSA velocity added little to the diagnostic accuracy of PSA alone or threshold PSA of 4.0.

The American Cancer Society does not recommend PSA velocity as part of screening for prostate cancer.

Based on the above, the examiner opined that there was no PSA value that was diagnostic of prostate cancer and the accepted standard of care was to refer individuals with PSA greater than 4 for consideration of a prostate biopsy.  As such, the examiner noted that the April 2009 PSA level of 4.69 should have prompted a call to the Veteran notifying him of the abnormal result and the Veteran should have been referred to urology for consideration of biopsy after confirmation of the elevated value.  However, the examiner further opined that it was also not possible to determine when the Veteran first developed prostate cancer based solely upon PSA levels.  In addition, the examiner opined that the VA NP had the necessary qualifications and training to properly treat the Veteran, including preventative health guidelines for prostate cancer counselling and screening and interpretation of PSA results as well as standards of care in addressing abnormal results in screening tests.

The examiner additionally opined that it was "less likely than not that the lack of additional testing in 2007 hindered the discovery of prostate cancer."  The examiner noted that the Veteran had a 1.1 PSA velocity increase between October 2006 and July 2007.  In addition, the Veteran's PSA in 2008 was unchanged from that in 2007 and remained less than four.  Accordingly, the examiner noted that the Veteran had a significant increase in PSA between 2006 and 2007, but that his PSA remained essentially unchanged and less than 4 between 2007 and 2008.  In this vein, the examiner opined that PSA velocity was not a recommended tool for prostate cancer screening and additional testing would therefore not necessarily have been indicated in 2007.  Moreover, no additional testing would have been indicated in 2008.  

With regard to PSA results in 2009, the examiner noted that the Veteran had a PSA level greater than 4 in April 2009 which, upon repeated testing, rose to 6 in September 2009.  The examiner further found that a five to six month delay in care was unlikely to have had any impact on his prostate cancer in general, in its treatment, or in the development of residuals.  The examiner based this assessment upon the known natural history of prostate cancer which is a "relatively slow growing malignancy."  The examiner further based this assessment on the fact that for intracapsular prostate cancer versus locally advanced prostate cancer, which the Veteran had, the treatment options would have been essentially the same.  As such, the examiner found an apparent lack of notification and counseling of the Veteran in April 2009, which he found represented a lack of care, did not confer additional disability as the Veteran had his PSA rechecked by a VA provider several months later with appropriate referral to urology.  Accordingly, the examiner opined that it was less likely than not that the five to six month delay in treatment resulted in a significant change in treatment of residuals.

As explained above, no further compensation under § 1151 may be allowed after July 20, 2011 because the Veteran is service-connected for prostate cancer residuals after that date and service connection is a greater benefit than § 1151 compensation.  Therefore, the time period at issue is prior to July 20, 2011.  

Despite the fact that the December 20016 VA examiner found the Veteran's ED predated his treatment for prostate cancer, the Board finds the residuals of the Veteran's prostate cancer currently consists of UI and ED.  The Board makes this determination based on the February 2015 VA examiner's finding that the current ED and IU were related to the prostate cancer.  While the February 2015 VA examination report was found inadequate for adjudicatory purposes, the Board assigns weight to the medical record relating a diagnosis to a service connected condition and confers the benefit-of-the-doubt to the Veteran; as such, both ED and IU will be considered residuals.  Thus, for consideration is whether ED and UI may be compensated prior to July 20, 2011, pursuant to § 1151.  

After a review of all the evidence, the Board finds that entitled to compensation under 38 U.S.C.A. § 1151 is not warranted.  In making this determination, the Board assigns greater probative weight to the December 2016 VA examination report and the medical opinions provided.  

The examiner provided a list of current recommendations for screening with PSA for prostate cancer.  Based on those recommendations, the examiner found a lack of care provided by the VAMC.  However, in consideration of the recommendations for screening with PSA for prostate cancer, the examiner found that the lack of care did not occur until the April 2009 PSA screening revealing a PSA level above 4.0.  The Board notes that this finding is supported by the November 2009 KP laboratory note explaining normal PSA values based on age showing that levels for men aged 65, the age of the Veteran at the time of his diagnosis, should have been less than or equal to 4.5.

More importantly, the examiner found that due to the relatively slow growing malignancy of prostate cancer, a five to six month delay in care was unlikely to have had any impact on the Veteran's prostate cancer in general, or a significant change in treatment or of the resulting residuals.  

The Board notes that the medical letter provided by Dr. RZG does not provide an opinion whether the VAMC treatment was insufficient.  In any event, even if Dr. RZG had opined that the medical treatment the Veteran received was insufficient, he stated that he did not have access to the medical records; thus, any opinion would be speculative in nature.  Accordingly, the Board assigns greater weight to the December 2016 VA examiner's report because it was based on a review of the Veteran's medical record and the examiner provided persuasive rationale for all opinions expressed that were based on the facts of the case.   

Under 38 C.F.R. § 3.361(b), the ED and UI residuals would be considered the "additional disability," although the radical prostatectomy in December 9, 2009 was performed by an outside provider.  Of course, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  (Stated another way, VA care must result in additional disability or death).  See 38 C.F.R. § 3.361(c)(1) (2016).  However, if VA's failures to timely diagnose and properly treat the disease proximately caused the continuance or natural progress of the prostate cancer, and then the cause element is established. 38 C.F.R. § 3.361(c)(2) (2016).  In essence, in order to determine whether there is an additional disability, the Board must look at causation.

Based on a review of the evidence, with more weight provided to the December 2016 VA examiner's opinion, the Board finds no competent evidence that Veteran's prostate cancer would have been diagnosed prior to 2009 but for a lack of adequate medical care provided by the VAMC.  The Board additionally finds no competent evidence that the prognosis of the Veteran's prostate cancer would have been improved by a diagnosis five to six months prior.  Lastly, Board finds no competent evidence that there would have been a change in treatment resulting in the absence of prostate cancer residuals.  Therefore, there is no evidence that additionally disabilities (like ED or IU) could have been avoided.  VAOPGCPREC 5-2001; Roberson v. Shinseki, 607 F.3d. 809, 817 (2010).  

The Board understands that the Veteran sincerely believes that treatment he received from the VAMC should have included routine PSA and DRE testing which could have possibly led to earlier detection and treatment of his prostate cancer.  The Board further acknowledges that the Veteran is competent to report what he experienced in his treatment under 38 C.F.R. § 3.159(a)(2).  However, the issue of whether VAMC treatment resulted in additional disability is medically complicated, requiring some medical expertise, and falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4; Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

Therefore, as the claim fails based on the causation element the Board finds the discussion of the other elements to be unnecessary.  38 C.F.R. § 3.361(d)(1)(i)-(ii) (2016).  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of prostate cancer for the time period prior to July 20, 2011 is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than July 20, 2011, for the grant of service connection for residuals of prostate cancer is denied.

Prior to July 20, 2011, entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of prostate cancer is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


